Exhibit 10.4 ANNEX I MARKED VERSION REFLECTING CHANGES PURSUANT TO AMENDMENT NO. 3 ADDED TEXT SHOWN UNDERSCORED DELETED TEXT SHOWN STRIKETHROUGH AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENTdated as of March 12, 2015by and amongCYPRESS SEMICONDUCTOR CORPORATIONThe GUARANTORS Referred to HereinThe LENDERS Referred to HereinMORGAN STANLEY SENIOR FUNDING, INC.,as Administrative Agent and Collateral AgentEAST WEST BANK, SILICON VALLEY BANKandSUNTRUST BANK,as Syndication Agents and Documentation Agents $450,000,000 Revolving Credit Facility MORGAN STANLEY SENIOR FUNDING, INC.BARCLAYS BANK PLC, FIFTH THIRD BANKandMERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,as Joint Lead Arrangers and Joint Lead Bookrunners TABLE OF CONTENTS Page ARTICLE 1 Definitions and Interpretations Section 1.01. Definitions 1 Section 1.02. Accounting Terms; Certain Pro Forma Adjustments Section 1.03. Interpretation, Etc ARTICLE 2 Loans and Letters of Credit Section 2.01. Term Loans. Section 2.02. Revolving Loans Section 2.03. Swing Line Loans Section 2.04. Issuance of Letters of Credit and Purchase of Participations Therein Section 2.05. Pro Rata Shares; Availability of Funds Section 2.06. Use of Proceeds Section 2.07. Register; Lenders' Books and Records; Notes Section 2.08. Interest on Loans Section 2.09. Conversion/Continuation Section 2.10. Default Interest Section 2.11. Fees Section 2.12. Scheduled Payments/Commitment Reductions. Section 2.13. Voluntary Prepayments/Commitment Reductions Section 2.14. Mandatory Prepayments Section 2.15. Application of Prepayments/Reductions Section 2.16. General Provisions Regarding Payments Section 2.17. Ratable Sharing Section 2.18. Making or Maintaining Eurodollar Rate Loans Section 2.19. Increased Costs; Capital Adequacy Section 2.20. Taxes; Withholding, Etc. Section 2.21. Defaulting Lenders Section 2.22. Obligation to Mitigate; Removal or Replacement of a Lender Section 2.23. Incremental Facilities Section 2.24. Notices Section 2.25. Extensions of Revolving Commitment Termination Date. ARTICLE 3 Conditions Precedent Section 3.01. Closing Date Section 3.02. Conditions to Each Credit Extension i ARTICLE 4 Representations and Warranties Section 4.01. Organization; Requisite Power and Authority; Qualification Section 4.02. Equity Interests and Ownership Section 4.03. Due Authorization Section 4.04. No Conflict Section 4.05. Governmental Consents Section 4.06. Binding Obligation Section 4.07. Historical Financial Statements Section 4.08. Projections Section 4.09. No Material Adverse Effect Section 4.10. Adverse Proceedings, Etc Section 4.11. Payments of Taxes Section 4.12. Properties Section 4.13. Environmental Matters Section 4.14. No Defaults Section 4.15. Governmental Regulation Section 4.16. Employee Matters Section 4.17. Employee Benefit Plans Section 4.18. [Reserved] Section 4.19. Solvency Section 4.20. Compliance with Statutes, Etc Section 4.21. Disclosure Section 4.22. PATRIOT Act; FCPA Section 4.23. Sanctioned Persons Section 4.24. Federal Reserve Regulations ARTICLE 5 Affirmative Covenants Section 5.01. Financial Statements and Other Reports Section 5.02. Existence Section 5.03. Payment of Taxes and Claims Section 5.04. Maintenance of Properties Section 5.05. Insurance Section 5.06. Books and Records; Inspections Section 5.07. Compliance with Laws Section 5.08. Environmental Section 5.09. Subsidiaries Section 5.10. Additional Material Real Estate Assets Section 5.11. Further Assurances Section 5.12. Post-Closing Actions Section 5.13. Designation Of Restricted And Unrestricted Subsidiaries ii ARTICLE 6 Negative Covenants Section 6.01. Indebtedness Section 6.02. Liens Section 6.03. No Further Negative Pledges Section 6.04. Restricted Payments Section 6.05. Restrictions on Subsidiary Distributions Section 6.06. Investments Section 6.07. Fundamental Changes; Acquisitions Section 6.08. Disposition of Assets Section 6.09. Transactions with Shareholders and Affiliates Section 6.10. Conduct of Business Section 6.11. Amendments or Waivers of Organizational Documents Section 6.12. Amendments or Waivers of with Respect to Certain Indebtedness Section 6.13. Fiscal Year Section 6.14. Hedging Agreements ARTICLE 7 Financial Covenants Section 7.01. Fixed Charge Coverage Ratio Section 7.02. Total Leverage Ratio ARTICLE 8 Guaranty Section 8.01. Guaranty of the Obligations Section 8.02. Payment by Guarantors Section 8.03. Liability of Guarantors Absolute Section 8.04. Waivers by Guarantors Section 8.05. Guarantors' Rights of Subrogation, Contribution, Etc Section 8.06. Subordination of Other Obligations Section 8.07. Continual Guaranty Section 8.08. Authority of Guarantors or Borrower Section 8.09. Financial Condition of Borrower Section 8.10. Bankruptcy, Etc Section 8.11. Discharge of Guaranty Upon Sale of Guarantor Section 8.12. Excluded Swap Obligations ARTICLE 9 Events Of Default Section 9.01. Events of Default iii ARTICLE 10 Agents Section 10.01. Appointment of Agents Section 10.02. Powers and Duties Section 10.03. General Immunity Section 10.04. Agents Entitled to Act as Lender Section 10.05. Lenders' Representations, Warranties and Acknowledgment. Section 10.06. Right to Indemnity Section 10.07. Successor Administrative Agent, Collateral Agent, Swing Line Lender, Syndication Agents and Documentation Agents Section 10.08. Collateral Documents and Guaranty ARTICLE 11 Miscellaneous Section 11.01. Notices Section 11.02. Expenses Section 11.03. Indemnity Section 11.04. Set-Off Section 11.05. Amendments and Waivers. Section 11.06. Successors and Assigns; Participations Section 11.07. Independence of Covenants Section 11.08. Survival of Representations, Warranties and Agreements Section 11.09. No Waiver; Remedies Cumulative Section 11.10. Marshalling; Payments Set Aside Section 11.11. Severability Section 11.12. Obligations Several; Independent Nature of Lenders' Rights Section 11.13. Headings Section 11.14. APPLICABLE LAW Section 11.15. CONSENT TO JURISDICTION Section 11.16. Waiver of Jury Trial Section 11.17. Confidentiality Section 11.18. Usury Savings Clause Section 11.19. Counterparts Section 11.20. Effectiveness; Entire Agreement Section 11.21. PATRIOT Act Section 11.22. Electronic Execution of Assignments Section 11.23. No Fiduciary Duty Section 11.24. No Novation APPENDICES: A Revolving Commitments B Notice Addresses SCHEDULES: Existing Letters of Credit Post-Closing Actions iv EXHIBITS: A-1 Funding Notice A-2 Conversion/Continuation Notice A-3 Issuance Notice B-1 Term Loan Note B-2 Revolving Loan Note B-3 Swing Line Note C Compliance Certificate D [Reserved] E Assignment Agreement F-1 U.S. Tax Certificate F-2 U.S. Tax Certificate F-3 U.S. Tax Certificate F-4 U.S. Tax Certificate G-1 Closing Date Certificate G-2 Solvency Certificate H Counterpart Agreement I Pledge and Security Agreement J Intercompany Note K Joinder Agreement L-1 Form of Letter of Credit Application L-2 Form of Letter of Credit v AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of March 12, 2015, is entered into by and among CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation ("Borrower"), the GUARANTORS from time to time party hereto, the LENDERS from time to time party hereto, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (together with its permitted successors in such capacity, "Administrative Agent") and as collateral agent (together with its permitted successor in such capacity, "Collateral Agent"), EAST WEST BANK, SILICON VALLEY BANK and SUNTRUST BANK, as syndication agents (collectively, and together with each of their permitted successors in such capacity, "Syndication Agents") and documentation agents (collectively, and together with each of their permitted successors in such capacity, "Documentation Agents"), and MORGAN STANLEY BANK, N.A., as Issuing Bank.
